 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
     NAOMI R MILLER CAMPBELL,                 )   Case No.: 2:18-cv-00442 JC
11                                            )
                                              )   ORDER AWARDING EQUAL
12                Plaintiff,                  )   ACCESS TO JUSTICE ACT
                                              )   ATTORNEY FEES AND EXPENSES
13       vs.                                  )   PURSUANT TO 28 U.S.C. § 2412(d)
     NANCY A. BERRYHILL, Acting               )   AND COSTS PURSUANT TO 28
14   Commissioner of Social Security,         )   U.S.C. § 1920
                                              )
15                                            )
                  Defendant                   )
16                                            )
17
18         Based upon the parties’ Stipulation for the Award and Payment of Equal
19   Access to Justice Act Fees, Costs, and Expenses:
20         IT IS ORDERED that fees and expenses in the amount of $3,750.00 as
21   authorized by 28 U.S.C. § 2412, and no costs authorized by 28 U.S.C. § 1920, be
22   awarded subject to the terms of the Stipulation.
23
     DATE:        November 14, 2018
24
                                                  /s/
25                                   HONORABLE JACQUELINE CHOOLJIAN
                                     UNITED STATES MAGISTRATE JUDGE
26
